          Case 1:20-cv-00205-CB Document 22-3 Filed 01/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 1925WORKBENCH LTD.,                        ) Docket No. 1”20-cv-205
                                            )
               Plaintiff                    )
                                            )
          v.                                )
                                            )
 THE BARN DOOR HARDWARE                     )
 STORE, LLC and JON WHALEY,                 )
                                            )
               Defendants                   )

                                         ORDER

               And now this _____ day of __________________, 2021, upon consideration of

the Motion for Admission to Pro Hac Vice of Christopher A. Mitchell it is hereby ORDERED

and DECREED that Christopher A. Mitchell is granted pro hac vice admission in the above

matter.
